DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2021 has been entered.
	Claims 1-18 have been cancelled.  Claims 19-36 are new.
	Claims 19-35 are pending and under examination.

2.	All rejections pertaining to claims 1-18 are moot because the claims were cancelled with the reply filed on 5/6/2021.

Specification
3.	The claim listing is objected to because claim numbering.  All previously pending claims were cancelled and new claims 25-36 were introduced in the amendment filed on 6/6/2021.  However, claim 24 is missing from the listing and thus, claims 25-36 are Submission of a new claim listing with the correct claim numbers is required.
Misnumbered claims 25-36 will be reference to as claims 24-35 in this Office action.

Claim Objections
3.	Claim 19 is objected to because of the recitation “a loss” in line 10.  Appropriate correction to “the loss” is required.

4.	Claim 19 is objected to because of the recitation “up to 20 target sequences” in lines 6 and 9.  Consistent with the preamble, correction to “up to 20 target sites of the eukaryotic genome” is suggested.

5.	Consistent with the language in claim 19, claims 23, 24, and 35 should recite “the target sites of the eukaryotic genome”.  Appropriate correction is required.

6.	Claim 26 is objected to because of the language in clause a.  Appropriate correction to “a. quantitatively evaluating Cas mediated site-directed cleavage as in claim 19” is required.

7.	Claim 26 is objected to because of the recitation “selecting a plurality” in line 7.  Appropriate correction to “selecting the plurality” is required.



9.	Claim 26 is objected to because of the recitation “the plurality of target sequences of (a)” in line 9.  Appropriate correction to “the selected plurality of target sites of the eukaryotic genome” is required.

10.	Claim 26 is objected to because the recitation “to modify a plurality of target sequences in the genome of a eukaryotic organism” is redundant.  Appropriate correction to delete this recitation from claim 27 is required.

11.	Claim 33 is objected to because of the recitation “the said” (line 1) and “comprising” (line 2).  Appropriate correction to “the” and “comprises” is required.

12.	Claims 24 and 34 should recite “the target sites are each associated with one or more genes of the eukaryotic genome”.

13.	Claims 25 and 35 should recite “wherein the one or more gene of the eukaryotic genome are one or more tumor suppressor genes”.

14.	Claim 24 is objected to because it depends on itself.  Appropriate correction to make the claim dependent upon claim 19 or 23 is required. 

Claim Rejections - 35 USC § 112(a) – new matter
15.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

16.	Claims 24, 25, 34, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  37 CFR 1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".  Specifically, the amendment to the claim to recite that “each” target site is associated with more than one gene is considered new matter.
	The applicant did not point to any passage in the instant specification supporting this new recitation.  Furthermore, a search of the instant specification and original claims failed to provide support for the new recitation.
	MPEP 2163.06 notes "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time 

Claim Rejections - 35 USC § 112(d)
17.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

18.	Claims 24, 25, 34, and 35 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, the independent claim 19 recites up to 20 target sites; thus, up to 20 genes could be targeted (i.e., the distribution of the target sites is one per gene).  By reciting that the target sites are associated with “one or more” genes, claims 24, 25, 34, .  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claims 19-35 are rejected under 35 U.S.C. 103 as being unpatentable over Jinek et al. (PGPUB 2016/0046961), in view of each Zender et al. (Cell, 2008, 135: 852-864), Krug et al. (Oncogene, 2002, 21: 3475-3495), Mao et al. (Molecular Plant, 20 August 2013, 6: 2008-2011), and Larson et al. (Nature Protocols, 17 October 2013, 8: 2180-2196).  
claims 19, 23, 26, 32, and 33) (see [0009]; [0011]; [0033]; [0130]-[0132]; [0135]-[0138]; [0165]; [0169]; [0177]; [0185]; [0188]; [0215]-[0219]; [0260]; [0271]; [0284]; [0444]-[0447]; Fig. 1B and 29).  
	Jinek et al. do not teach targeting genomic DNAs associated with tumor suppressor genes such as tumor suppressor genes involved in myeloid malignancies (claims 26-28, 34, and 35).  However, targeting tumor suppressor genes is suggested by the prior art.  For example, Zender et al. teach functionally identifying tumor suppressor genes relevant to human tumors by targeting the mouse orthologs of genes deleted in human cancer with pools of shRNAs.  Zender et al. teach targeting genomic deletions occurring in human tumors because such genomic deletions should be enriched for tumor suppressor genes.  Zender et al. teach transducing murine liver progenitor cells with a retroviral vector encoding shRNA pools, transplanting the transduced cells into mice, and monitoring tumorigenesis (Abstract; p. 853, column 1; p. 861; p. 863, paragraph bridging columns 1 and 2).  Since Jinek et al. teach that their composition could be used to knockout target genes ([0260]), one of skill in the art would have found obvious to modify the teachings of Jinek et al. by using guide sequences targeting genomic deletions occurring in human tumors and use the resulting composition as taught by Zender et al. to achieve the predictable result of claims 29 and 30), followed by their transplantation into mice, monitoring tumorigenesis and determining changes in gene expression to achieve the predictable result of identifying new tumor suppressor genes relevant to myeloid malignancies.  
Jinek et al., Zender et al., and Krug et al. do not teach using reporter cells expressing a fluorescent protein to pre-evaluate the editing efficiency of Cas/sgRNAs (claims 19 and 26).  Mao et al. teach using cells expressing a fluorescent reporter for assessing editing efficiency, wherein the reporter comprises a nucleic acid encoding YFP, wherein the nucleic acid comprises multiple sgRNA target sites within the YFP coding region, and wherein sgRNA/Cas9 expression cleaves the target sites resulting in YFP expression (p. 2008, paragraph bridging columns 1 and 2).  In Mao et al., the cells claims 19 and 26.  However, fluorescence reporters based on fluorescence loss were known and used in the prior art, for example by Larson et al. (see p. 2194, last paragraph).  Based on these teachings in the prior art, one of skill in the art would have found obvious to modify the teachings of Jinek et al., Zender et al., and Krug et al. by pre-assessing the efficiency of the sgRNAs to cleave the target sequences as taught by Mao et al. and Larson et al. to achieve the predictable result of identifying and selecting the sgRNA mediating efficient target cleavage.  By doing so, one of skill in the art would have practiced a method comprising: (i) generating reporter cells expressing a fluorescent protein engineered to comprise in its coding region 4 or more target sequences for the plurality of 4 or more sgRNAs; (ii) delivering to the reporter cells the 4 or more sgRNAs; (iii) determining and selecting the target sites efficiently cleaved via quantifying either the gain or loss of fluorescent signal; (iv) selecting the sgRNAs mediating the efficient cleavage of the selected target sites; (v) ex vivo modifying hematopoietic stem and/or progenitor cells at the selected target sites with the selected sgRNAs; and (vi) transplanting the ex vivo modified hematopoietic stem and/or progenitor cells to generate a myeloid malignancy model and identify new tumor suppressor genes relevant to myeloid malignancies (claims 19-26).
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

21.	No claim is allowed.  No claim is free of prior art.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.